TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 1, 2013



                                     NO. 03-12-00035-CV


                                   Lillian Myhand, Appellant

                                                v.

                    Enterprise-Rent-A-Car Company of Texas, Appellee




             APPEAL FROM 169TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is in all things affirmed. It is FURTHER appearing that the appellant is indigent

and unable to pay costs, that no adjudication as to costs is made; and that this decision be

certified below for observance.